14 N.Y.3d 824 (2010)
INTER-CITY TIRE AND AUTO CENTER, INC., a New Jersey Corp., Appellant,
v.
STERLING NATIONAL BANK et al., Respondents.
Mo. No. 2010-165.
Court of Appeals of New York.
Submitted February 1, 2010.
Decided April 6, 2010.
Motion, insofar as it seeks leave to appeal from the Appellate Division order denying a motion to vacate, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from the Appellate Division order dismissing *825 the appeal, dismissed as untimely (see CPLR 5513 [b]). Cross motion for the imposition of sanctions denied.